HARALSON, J. —
The affidavit for the arrest of the defendant, charging him with the commission of the offense therein named, seems to have followed the requirements of the Code, (§ 4600), and was not subject to the demurrer interposed to it.
2. In the bill of exceptions reference is made to a motion to quash the affidavit on which defendant was tried, but no motion to this effect is set out in the transcript, and no question, therefore, as to the ruling of the court on the motion is presented for review. — Wiggins v. Witherington, 96 Ala. 535.
3. The prosecutor had testified to facts tending to show the guilt of the defendant. The defendant introduced Ed Bright, who testified to the general character of the defendant, as a peaceable and law abiding citizen, and tiiat it was good. The witness was asked by counsel for defendant, “to go on and state what was said and done by Hooton [the prosecutor] and the defendant at the time,” (the witness saw the defendant with a pistol' concealed about his person). On objection of the solid-' tor, the court refused to allow the witness to answer: The record does not show what answer from the witness was expected, so that this court can pass intelligently on the ruling and we cannot, therefore, consider it. — Tolbert v. State, 87 Ala. 27. Furthermore, the question was very general, so much so, that irrelevant evidence would have been responsive to it.
The other questions asked this witness by defendant,— “to state what Hooton said at that time,” and “whether or not Hooton went and got a gun and came back with it, and what he said about killing defendant?” — call for evidence entirely irrelevant to the issue, as to whether defendant was carrying a pistol concealed about his person.
4. On the cross examination of this witness, the solicitor asked him: “If they, [defendant and the witness] had not been to a still house that day, and whether or not they did not have a bottle of whiskey with them, and whether they did not go to church in the neighborhood with the pistol in the buggy?” Objection was interposed by defendant, that the question called for illegal, irrele*148vant and immaterial evidence, which objection was overruled by the court. In this there was no error. The question was within the latitude of a cross-examination. Carson v. State, 128 Ala. 58.
5. The defendant being examined as a witness for the purpose of laying a predicate to show the bad character of the witness ITooton, — the prosecutor, — was asked by his counsel “To state whether he knew the general character of the witness, I-Ienry Hooton, in the neighborhood where he lived?” The State made a general objection to the question, and the court sustained it. This question was according to the regular and proper mode of examining into the character of the witness sought to be impeached, and the court erred in refusing to allow it. — Holland v. Barnes, 53 Ala. 86; Byers v. State, 105 Ala. 39; 1 Greenleaf on Evidence, 461.
The defendant as a witness, was further asked by his counsel, “To state whether he knew the general character of the witness, Henry Hooton, in the neighborhood where he lived, as a turbulent, violent, boisterous man?” The court sustained an objection to this question and in this there was no error. It was improper for the purpose for which asked. — Authorities supra.
6. The solicitor asked the defendant on the cross, if he carried the pistol concealed at a different time from that when the prosecutor swore he saw him with it concealed on his person. The defendant objected, because the evidence called for was illegal and irrelevant, and this objection was overruled. The witness answered, that he had not carried it concealed at the time inquired about, or during that day. If there was error in allowing the question answered, it was error without injury.
7. The defendant, in order to impeach the witness, Hooton, proposed to introduce in evidence an indictment found by the grand jury against him at the spring term of the court, 1902, for an assault with intent to murder, an objection to which by the State was sustained. It was entirely irrelevant and immaterial for the purpose it was offered. — Campbell v. State, 23 Ala. 81; 29 Am. & Eng. Ency. Law, (1st ed.) 811.
*149S. The first charge requested by the defendant,' — the general charge, — was properly refused, there being evidence tending to show defendant’s guilt. The second was abstract. There was no evidence in the record from which the jury could infer that the defendant had good reason to apprehend an attack. Charge No. 3 was not improperly refused. If admitted that it asserts a correct proposition of law, it gives undue prominence to certain parts of the defendant’s testimony. — Lodge v. State, 122 Ala. 107.
Reversed and remanded.